Citation Nr: 1545809	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1988 and from September 20, 1990 to September 23, 1991.  The Veteran served on active duty in Saudi Arabia from November 4, 1990, to April 12, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned via video conference from the RO in November 2014.


FINDINGS OF FACT

1.  In October 1993, the RO denied service connection for PTSD.  The Veteran did not appeal.

2.  Evidence submitted since the RO's October 1993 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  PTSD is attributable to service.


CONCLUSIONS OF LAW

1.  The RO's October 1993 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's October 1993 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In an October 1993 rating decision, the RO denied service connection for PTSD on the basis that the Veteran did not have a verified stressor and did not have a diagnosis of PTSD.  The rating decision indicated that the Veteran's principal place of duty was Saudi Dhahran to Half Moon Bay.  Her military occupational specialty (MOS) was Water Purification Technician which resulted in early activation for support of operation in Desert Storm.  The Veteran reported that she threatened suicide while there and was evaluated by a psychiatrist who recommended reassignment to the United States.  However, the RO indicated that this assertion was not documented.  She also reported stressors including the experience of recall to active duty because of remarriage and lack of arrangements for the care of her dependent children.  She stated that she was forced to leave her children in neglectful potentially abusive household.  She reported that she spent much of her time overseas trying to convince the military that her deployment was in error because of her Medical Profile status.  Another stressor that she claimed was that she was warned by other service personnel that at times the camp had been shot at by the enemy and that they were under orders not to shoot back.  She initially estimated she might have been shot at in the dark a couple of times, but concluded that it was about six times.  The RO noted that there apparently were no casualties in these incidents and she witnessed no combat related traumas. Thereafter, the Veteran indicated that she was placed on suicide watch.  She also reported that within 10 days she was returned to the Continental United States and reassigned.  The Veteran related that the psychological duress that surfaced was sleep disturbance, hypervigilance and disorientation.  She also reported startle reaction and nightmares.  Subsequent to service she experienced nightmares and flashbacks.  She indicated that, at the encouragement from a counselor at Job Service as well as a nurse from Evanston, Wyoming, she filed her PTSD claim.  The RO referred to the letter from a nurse (set forth below), also a personal acquaintance of the Veteran who had worked a number of years in mental health, who suggested that the Veteran had PTSD.  The Veteran was also examined by VA.  It was the VA psychiatrist's opinion was that the Veteran was actively seeking to build a case for PTSD by means of documents and affidavits and by trying to highlight fairly obscure details of her history of having significance as potential stressors in triggers that might relate to PTSD.  The examiner indicated that the Veteran was not present in Southwest Asia during the war and the particular incidents she described as flashbacks appeared to be at best recollections of things she feared in days prior to onset of war.  The examiner could find no information to clearly support a claim for combat related trauma or to support a claim by reexperiencing such trauma via nightmares, flashbacks or intrusive memories.  PTSD was not diagnosed.  

The Board notes that the service treatment records were of record which included an April 1991 demobilization examination.  On her Report of Medical History, the Veteran reported that she was having trouble sleeping and had seen the Chaplain for stress.  

In addition, there was a letter of M.E.T., a nurse, dated in June 1993.  She stated that she had known the Veteran for nearly 16 months.  She noted that in September 1990, the Veteran was four months post-partum and on maternity leave (still on bed rest orders due to emergency Caesarean delivery) when she was summoned to report for duty as a water purification specialist, in Operation Desert Storm.  Her husband described several changes in her behavior since her return from Desert Storm including alterations in her sleeping patterns, hyperalertness and general jumpiness.  She also described additional symptoms.  The nurse indicated that she had over ten years' experience in Psychiatric Nursing and taught Clinical Nursing.  Based on her experience and reading of the DSMR-III, she suggested a diagnosis of PTSD.  It appears that a definitive diagnosis was not provided by this nurse.

A notice of disagreement was not received within the subsequent one-year period of the October 1993 decision.  Therefore, the RO's October 1993 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  

The Veteran submitted a copy of her journal entries documenting her dreams and nightmares related to the military.  

A June 2011 record indicated that the Veteran had been recommended to attend a PTSD clinic.  A June 2011 evaluation noted that the Veteran had a history of sexual abuse as a child.   She reported serving a combat deployment for Operation Desert Shield/Storm to Saudi Arabia 1990-1991.  She noted that her primary job was guarding a water purification and distribution plant in Dammam and that at times she would go into Kuwait to help guard a PX.  She related that the water treatment plant where she was working in Saudi Arabia was near the border of Kuwait and was a frequent target for incoming fire.  She reported that the most distressing incident occurred when she and another female soldier had gone to shower.  She stated that her friend had a knee injury and was using crutches so she was assisting her.  She reported that the facility came under attack and in the chaos her friend lost her crutches and no one would help them get out of the area.  She related that there was incoming fire, they were unable to leave the area, and she feared for her life.  She also indicated that as one of only two women in her detachment, she experienced repeated sexual harassment including being cornered and threatened sexually.  She reported being very scared during these times, but that she was able to avoid being assaulted.  After service, the Veteran reported that she had difficulty sleeping, would wake up screaming and as though firing a weapon, startled easily, and began having difficulty being seated where she was unable to observe the entire room.  Mental status examination and psychological testing were performed.  The examiner concluded that the Veteran met the criteria for PTSD.  The diagnosis was based on the stressor where the Veteran was trapped while her facility was taking incoming fire and feared for her life.  A VA psychologist provided the assessment and diagnosis.  

A statement was also received from the Veteran's husband, a school psychologist, in which he indicated that it appeared that the Veteran had PTSD related to Persian Gulf service and he described the symptoms he observed.  

In November 2011, the Veteran was afforded a VA examination.  The examiner, however, concluded that the Veteran did not have PTSD or other psychiatric disability.  At that time, the Veteran reported that they did not have access to weapons, so if something went wrong, it would take them forever to access weapons to defend themselves.  On another occasion, her friend Lisa had a torn meniscus, so she could not run.  They were in the shower and they were trying to get their group during an alert.  She had lost her crutches and nobody else would help her, so the Veteran had to carry her.  She said that she also guarded the PX truck.  She said that snipers tended to pick places where people gathered, so if something started happening, she would just jump in the truck and go, and never know if anybody got hurt or damaged.  The examiner noted that the Veteran claimed fear of hostile military or terrorist activity.  The Veteran's journal of her problems was reviewed.  The examiner stated that her claimed stressors were related to fear of hostile military or terrorist activity, but they were not adequate to support a DSM-IV diagnosis of PTSD.  The examiner stated that the Veteran is deemed to have had no exposure to a traumatic event adequate to support PTSD. 

At her Board hearing, the Veteran related the same stressors already mentioned as well as additional stressful experiences.  She indicated that she received some assistance from the Chaplain.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, the evidence includes current diagnosis of PTSD related to military service.  Thus, new and material evidence has been received since the RO's October 1993 decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran served in the Persian Gulf during wartime.  Although combat service has not been confirmed, she was in a general combat/war zone.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which she served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

A VA psychologist diagnosed the Veteran as having PTSD.  The indicated stressor supporting the diagnosis was the Veteran being in fear for her life from the enemy during a time she believed her unit was under enemy attack and she was trapped in the showers area with another service member.  In support of her claim, the statement of her husband and the nurse support that she had changed behavior after service and that each of them believed (as medical professionals) that she had PTSD.  The evidence against her claim includes VA examiners' opinions that she does not have PTSD.  The 1993 examiner found that the Veteran was not present in Southwest Asia during wartime and found no information to clearly support the claim for combat-related trauma, although the Board notes that it is significant that the applicable PTSD regulation now includes a stressor standard related to the fear of hostile or terrorist activity. The November 2011 examiner concluded that there was no traumatic event.  It appears that the examiner did not consider that it was the Veteran's perception that her unit was under enemy attack when the shower incident occurred.  

All of the medical examiners are competent to provide medical assessments.  However, the June 2011 assessment most completely explored the Veteran's shower stressor and her perception of fear during that time, as related to the enemy.  As noted, this VA psychologist confirmed that this claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran had related symptoms thereto.  There is no clear and convincing evidence to the contrary that this stressor did not occur or that the Veteran has PTSD from some other etiology (the negative opinions concluded that the Veteran did not have PTSD, not that there was another etiology).  The presented stressor is consistent with the places, types, and circumstances of the Veteran's service in the Persian Gulf.  38 U.S.C.A. § 1154(a).  The Board accepts that the claimed stressor involving the incident occurred and that the Veteran feared for her life from the enemy at that time.   

Accordingly, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In addition, the lay evidence has credibly indicated that her husband and a nurse observed her change in behavior since the exposure to the claimed stressor, consistent with the VA psychologist's assessment.  

With regard to her claimed sexual harassment, there is no competent opinion relating PTSD thereto; however, as noted, the diagnosed PTSD is related to a different inservice stressor.  Accordingly, since there is an accepted inservice stressor, a current diagnosis of PTSD, and a VA psychologist's opinion that the stressor resulted in PTSD, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


